07/16/2021


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                           Case Number: OP 21-0335


                                        OP 21-0335


B.D. and J.D.,                                                                    FILED
             Petitioners,                                                         JUL 1 6 2021
                                                                            Bowen Greenwood
                                                                          Clerk of Supreme Court
                                                                             State of Montana
      v.
                                                                   ORDER
THIRTEENTH JUDICIAL DISTRICT,
YELLOWSTONE COUNTY,
HONORABLE ROD SOUZA,Presiding,

             Respondent.


       On July 16,2021,this Court ordered a response to a Petition for a Writ ofSupervisory
Control Petitioners B.D. and J.D. seek to reverse an order ofthe Thirteenth Judicial District
Court, Yellowstone County, in Cause Nos. DN-18-411 and DN-19-194, that denied their
motions to intervene.
       Upon further consideration, the Court has determined not to request a response at this
juncture.
      THEREFORE,IT IS ORDERED that the July 16, 2021 Order requesting a response
to the Petition is WITHDRAWN.
      The Clerk is directed to provide irnmediate notice of this Order to counsel for
Petitioner, all counsel of record in the Thirteenth Judicial District Court, Yellowstone
County, Cause Nos. DN-18-411 and DN-19-194, and the Honorable Rod Souza, presiding.
      DATED this 16th day of July, 2021.


                                                 For the Court,




                                                               8    84L.Lustice